DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 14, 2021, has been entered.
Claims 1 and 3 are amended.
The applicant contends:
(1) The original disclosure supports the claim 5 recitation of “blades that are rotatable around a second axis of the transfer chamber” (p. 7). 
(2) Regarding the 102 rejections, Hiroki simply teaches a buffer module, which is distinct from the claimed “hand-off location.” Further, Hiroki fails to execute any of substrate heating, pre-processing, or post-processing (p. 9).
In response,
(1) The examiner notes that the applicant fails to provide evidence affirming the proper disclosure of the contested limitation. For instance, what paragraph of the specification contemplates this concept? Absent such proof, the rejections are maintained.
(2) The examiner encourages the applicant to distinguish over the deliverances of Hiroki by virtue of structure rather than title or function. Clearly, Hiroki’s “first portion” can at least fulfill the required function of “storage.” And with regard to the second portion, the examiner notes that something like cooling aptly constitutes “post-processing.” In other words, even though the latest amendment deleted the function of “cool down,” the remaining function of “post-processing” is sufficiently broad to encompass this deleted function.
As such, Hiroki continues to satisfy the contested limitation on the same grounds: a processed wafer can be removed from a processing chamber and be left to cool, or “post-process,” on the second portion of Hiroki’s hand-off location. The rejections are maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The “processing elements” of claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Although paragraph [0026] possibly defines the “element” which executes the associated function of “substrate heating,” i.e., a heater, the specification fails to define the structures which execute the functions of “pre-processing” and “post-processing.” As such, 112 rejections have been applied below.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 1, and its dependents, is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to specify that the hand-off location’s first portion provides “storage for…components for the plurality of processing chambers.” The specification does not use this diction, and as best the examiner can ascertain, the “component” denotes a “chuck cover” according to paragraph [0029]. However, because “component” is broader than “chuck cover,” the new diction expands the scope of entitlement beyond the metes of the original disclosure. For this reason, the broad recitation of “components” constitutes new matter.
Separately, claim 1 recites the nonce term “processing elements,” which is being interpreted under 112, sixth paragraph. However, the specification fails to clearly identify the structure of the “element” that provides “pre-processing” and “post-
Claim 5 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. This claim has been amended to recite first and second transfer chamber axes, whereby the substrate handler is rotatable about one of the axes and the blades are rotatable about the other. Because the original disclosure does not support first and second transfer chamber axes, or the act of the blades rotating about an axis different from the handler to which they are attached, these limitations constitute new matter.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 and its dependents are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the applicant regard as their invention. Claim 1 recites the nonce term “processing elements,” which is being interpreted under 112, sixth paragraph. However, the specification fails to clearly identify the structure of the “element” that provides “pre-processing” and “post-processing.” Because the structure associated with “element” is indeterminate, the content of the limitation remains unknown. The claim is indefinite for this reason. To promote compact prosecution, the examiner will accept the prior art disclosure of a structure capable of executing any one of the claimed functions associated with said “element.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3 and 5-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hiroki, US 2010/0279014.
Claims 1-2: Hiroki describes a polygonal transfer chamber, comprising (Fig. 2):
A plurality of sides defining a region configured to maintain a vacuum level, including:
A first elongated side that couples to two twinned processing chambers (31A, 31B);
A second side that couples to a single processing chamber (31C);
A third side that couples to a load lock chamber (22) [0076];
An extended-reach substrate handler (32) located in the transfer chamber and configured to convey a substrate among the load lock and processing chambers [0080];
A hand-off location (6), including (Fig. 9):
A first portion (62) configured to provide a transfer location [0101-0105];
A second portion (62’) configured to provide a post-processing function like substrate cooling.
To clarify further, a first holding slot (62) can be taken as a “transfer location” given that substrates are transferred to and from said slot. 
Claim 3: Figure 10 delineates an embodiment in which the handler transports the substrate to a holding portion (74) of the auxiliary module at a first elevation, whereby the module then descends to a second elevation (S) to execute a processing operation [0106-0109]. 
Claim 5: Hiroki’s substrate handler includes a handler (32A) rotatable around one axis and blades rotatable about another.
Claim 6: One of the arms of Hiroki’s handler can be taken as the “extended boom.” 
Claim 7: Hiroki’s handler comprises two blades (32A, 32B) capable of simultaneously transporting two substrates.
Claim 8: Hiroki provides a fourth elongated side, opposite the first elongated side, that couples to two twinned processing chamber (31E, 31F). 
Claim 9: Hiroki provides a fifth side that couples to a single processing chamber (31D), said side being adjacent to the second side.
Claims 10, 12: Hiroki provides a sixth side, adjacent to the third side, that couples to a load lock chamber (23). 
Claim 11: The rejection of claims 1, 7, and 8, above, substantially address these limitations. In addition, regarding the recitation of shared “chemical or gas delivery resources,” the examiner interprets this as reading upon the simple delivery of the same chemical to both processing chambers. Yet gas provision is a matter of intended use, whereby a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham, 2 USPQ2D 1647). The operator can simply charge the gas sources of each chamber with the same fluid.
Claim 13: Hiroki provides a controller (100) [0087].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiroki.
As discussed above, Hiroki passes the substrate to the auxiliary module at a first elevation and then executes processing at a second location, whereby the latter is below, rather than above, the former (Figs. 10-13). Even so, the reference contemplates an alternative embodiment in which the auxiliary module is embedded in the ceiling of the transfer chamber, meaning that the processing elevation, i.e., the second elevation, would be above the hand-off elevation, i.e., the first elevation (Fig. 8, [0096]). The Office considers these competing embodiments as constituting two, equivalent means by which to perform substrate processing within a transfer chamber, whereby the selection of either alternative would have been obvious over the other. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716